 
NEITHER THIS SECURITY NOR ANY SECURITIES WHICH MAY BE ISSUED UPON EXERCISE OF
THIS SECURITY HAVE BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY U.S. STATE OR OTHER
JURISDICTION OR ANY EXCHANGE OR SELF-REGULATORY ORGANIZATION, IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND SUCH OTHER LAWS AND REQUIREMENTS, AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
LISTING OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, SUCH REGISTRATION AND/OR LISTING REQUIREMENTS AS EVIDENCED BY A
LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH WILL BE REASONABLY ACCEPTABLE TO THE COMPANY.
 
AMERICAN SCIENTIFIC RESOURCES, INCORPORATED
 
COMMON STOCK WARRANT
 
No._____
March 24, 2011     

  
American Scientific Resources, Incorporated, a Nevada corporation (the
“Company”), hereby certifies that Daniel Schreiber SEP IRA, its permissible
transferees, designees, successors and assigns (collectively, the “Holder”), for
value received, is entitled to purchase from the Company at any time and from
time to time commencing on the date first appearing above (the “Issuance Date”),
up to and through 12:01a.m. (EST) on the date seven (7) years from the Issuance
Date (the “Termination Date”) up to 400,000 shares (each, a “Share” or “Warrant
Share” and collectively the “Shares” or “Warrant Shares”) of the Company’s
common stock, at an exercise price per Share equal to $0.0001 (the “Exercise
Price”).  The number of Shares purchasable hereunder and the Exercise Price are
subject to adjustment as provided in Section 4 hereof.
 
This Warrant is being issued by the Company in a private placement pursuant to
the Securities Purchase Agreement by and between the Company and the Holder,
dated the date hereof as amended and/or supplemented.
 
 
-1-

--------------------------------------------------------------------------------

 
 
1.           Method of Exercise; Payment.
 
(a)           Cash Exercise.  The purchase rights represented by this Warrant
may be exercised by the Holder, in whole or in part, at any time, or from time
to time, by the surrender of this Warrant (with the notice of exercise form (the
"Notice of Exercise") attached hereto as Exhibit A duly executed) at the
principal office of the Company, and by payment to the Company of an amount
equal to the Exercise Price multiplied by the number of the Shares being
purchased, which amount may be paid, at the election of the Holder, by wire
transfer or certified check payable to the order of the Company. The person or
persons in whose name(s) any certificate(s) representing Shares shall be
issuable upon exercise of this Warrant shall be deemed to have become the
holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the Shares represented thereby (and such Shares shall be deemed to
have been issued) immediately prior to the close of business on the date or
dates upon which this Warrant is exercised.


(b)           Cashless Exercise.


(i) This Warrant may also be exercised at such time by means of a “cashless
exercise” in which the Holder shall be entitled to receive a certificate for the
number of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)]
by (A), where:
   

 
(A) =
the VWAP on the Trading Day immediately preceding the date of such election;




 
(B) =
the Exercise Price of this Warrant, as adjusted; and



 
(X) =
the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.



“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by the Trading
Market (based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m.
(New York City time); (b)  if the OTC Bulletin Board is not a Trading Market,
the volume weighted average price of the Common Stock for such date (or the
nearest preceding date) on the OTC Bulletin Board; (c) if the Common Stock is
not then listed or quoted for trading on the OTC Bulletin Board and if prices
for the Common Stock are then reported in the “Pink Sheets” published by Pink
OTC Markets, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Holder and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company.
 
 
-2-

--------------------------------------------------------------------------------

 


 (c)           Stock Certificates.  In the event of any exercise of the rights
represented by this Warrant, as promptly as practicable after the Notice of
Exercise is delivered to the Company and in any event within three (3) trading
days after delivery to the Company of the Notice of Exercise (“Warrant Share
Delivery Date”), the Company at its expense shall transmit by the Company’s
Transfer Agent (“Transfer Agent”) to the Holder by crediting the account of the
Holder’s prime broker with The Depository Trust Company through its Deposit or
Withdrawal at Custodian system (“DWAC”) if the Company is then a participant in
such system and either (A) there is an effective registration statement
permitting the issuance of the Warrant Shares to or resale of the Warrant Shares
by the Holder or (B) the shares are eligible for resale by the Holder without
volume or manner-of-sale limitations pursuant to Rule 144, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise.  The Warrant Shares shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised.  In the event this Warrant is exercised in part and
requested by the Holder, the Company at its expense will execute and deliver a
new Warrant of like tenor exercisable for the number of Shares for which this
Warrant may then be exercised if requested by the Holder.  Notwithstanding
anything herein to the contrary, the Holder shall not be required to physically
surrender this Warrant to the Company until the Holder has purchased all of the
Warrant Shares available hereunder and the Warrant has been exercised in full,
in which case, the Holder shall surrender this Warrant to the Company for
cancellation within three (3) Trading Days of the date the final Notice of
Exercise is delivered to the Company. Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Warrant Shares
available hereunder shall have the effect of lowering the outstanding number of
Warrant Shares purchasable hereunder in an amount equal to the applicable number
of Warrant Shares purchased.   The Holder and any assignee, by acceptance of
this Warrant, acknowledge and agree that, by reason of the provisions of this
paragraph, following the purchase of a portion of the Warrant Shares hereunder,
the number of Warrant Shares available for purchase hereunder at any given time
may be less than the amount stated on the face hereof.
  
 
-3-

--------------------------------------------------------------------------------

 
 
(d)           Holder’s Exercise Limitations.  The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 1 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of Common Shares beneficially owned by the Holder
and its affiliates shall include the number of Common Shares issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of Common Shares which would be issuable upon (i)
exercise of the remaining, nonexercised portion of this Warrant beneficially
owned by the Holder or any of its affiliates and (ii) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other  Common Share Equivalents) subject to
a limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates.  Except as set
forth in the preceding sentence, for purposes of this Section 2(e), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder, it being acknowledged
by the Holder that the Company is not representing to the Holder that such
calculation is in compliance with Section 13(d) of the Exchange Act of 1934
(“Exchange Act”) and the Holder is solely responsible for any schedules required
to be filed in accordance therewith.   To the extent that the limitation
contained in this Section 1(d) applies, the determination of whether this
Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder.   The Holder shall
certify in all Exercise Notices delivered pursuant to Section 1(d) hereof the
aggregate number of shares of Common Stock beneficially owned by the Holder and
the Holder's affiliates other than pursuant to this Warrant (excluding shares of
Common Stock which would be issuable upon exercise or conversion of the
unexercised or unconverted portion of any securities of the Company beneficially
owned by the Holder and its affiliates (including, without limitation, any
convertible notes or convertible preferred stock or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein).  In connection with any exercise of this Warrant, the Company shall be
entitled to rely upon such certification by the Holder.  In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder.  For purposes of this Section 2(e), in
determining the number of outstanding Common Shares, a Holder may rely on the
number of outstanding Common Shares as reflected in (A) the Company’s most
recent periodic or annual report filed with the Commission, as the case may be,
(B) a more recent public announcement by the Company or (C) a more recent
written notice by the Company or the Transfer Agent setting forth the number of
Common Shares outstanding.  Upon the written or oral request of a Holder, the
Company shall within two Trading Days confirm orally and in writing to the
Holder the number of Common Shares then outstanding.  In any case, the number of
outstanding Common Shares shall be determined after giving effect to the
conversion or exercise of securities of the Company, including this Warrant, by
the Holder or its Affiliates since the date as of which such number of
outstanding Common Shares was reported.  The “Beneficial Ownership Limitation”
shall be 4.99% of the number of Common Shares outstanding immediately after
giving effect to the issuance of Common Shares issuable upon exercise of this
Warrant.  By written notice to the Company, the Holder may from time to time
increase or decrease the Beneficial Ownership Limitation to any other percentage
not in excess of 9.99% specified in such notice; provided that any such increase
will not be effective until the sixty-first (61st) day after such notice is
delivered to the Company. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 2(e) to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.


(d)           Rescission Rights.  If the Company fails to cause the Transfer
Agent to transmit to the Holder the Warrant Shares pursuant by the Warrant Share
Delivery Date, then the Holder will have the right to rescind such exercise.
 
 
-4-

--------------------------------------------------------------------------------

 


(e)           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, Common Shares
to deliver in satisfaction of a sale by the Holder of the Warrant Shares which
the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall within three (3) Trading Days after the Holder's request and in
the Holder's discretion, either (i) pay cash to the Holder in an amount equal to
the Holder's total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the "Buy-In Price"), at which point the
Company's obligation to deliver such certificate (and to issue such Warrant
Shares or credit such Holder's balance account with DTC) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Warrant Shares or credit such Holder's balance
account with DTC and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock, times (B) the VWAP on the date of exercise.


(e)           Taxes.  The issuance of the Shares upon the exercise of this
Warrant, and the delivery of certificates or other instruments representing such
Shares, shall be made without charge to the Holder for any tax or other charge
in respect of such issuance.


2.           Warrant.
 
(a)       Exchange, Transfer and Replacement.  At any time prior to the exercise
hereof, this Warrant may be exchanged upon presentation and surrender to the
Company, alone or with other warrants of like tenor of different denominations
registered in the name of the same Holder, for another warrant or warrants of
like tenor in the name of such Holder exercisable for the aggregate number of
Shares as the warrant or warrants surrendered.
 
(b)       Replacement of Warrant.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft, or destruction, upon
delivery of an indemnity agreement reasonably satisfactory in form and amount to
the Company, or, in the case of any such mutilation, upon surrender and
cancellation of this Warrant, the Company, at its expense, will execute and
deliver in lieu thereof, a new Warrant of like tenor.
 
(c)       Cancellation; Payment of Expenses.  Upon the surrender of this Warrant
in connection with any transfer, exchange or replacement as provided in this
Section 2, this Warrant shall be promptly canceled by the Company.  The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution and delivery of Warrants pursuant to this Section 2.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(d)      Warrant Register.  The Company shall maintain, at its principal
executive offices (or at the offices of the transfer agent for the Warrant or
such other office or agency of the Company as it may designate by notice to the
holder hereof), a register for this Warrant (the “Warrant Register”), in which
the Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.
 
3.           Rights and Obligations of Holders of this Warrant.  The Holder of
this Warrant shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Company, either at law or in equity; provided, however, that
in the event any certificate representing shares of Common Stock or other
securities is issued to the holder hereof upon exercise of this Warrant, such
holder shall, for all purposes, be deemed to have become the holder of record of
such Common Stock on the date on which this Warrant, together with a duly
executed Notice of Exercise, was surrendered and payment of the aggregate
Exercise Price was made, irrespective of the date of delivery of such Common
Stock certificate.
 
4.           Adjustments.
 
(a)           Stock Dividends, Reclassifications, Recapitalizations, Etc.  While
this Warrant is outstanding, in the event the Company:  (i) pays a dividend in
Common Stock or makes a distribution in Common Stock, (ii) subdivides its
outstanding Common Stock into a greater number of shares, (iii) combines its
outstanding Common Stock into a smaller number of shares or (iv) increases or
decreases the number of shares of Common Stock outstanding by reclassification
of its Common Stock (including a recapitalization in connection with a
consolidation or merger in which the Company is the continuing corporation),
then (1) the Exercise Price on the record date of such division or distribution
or the effective date of such action shall be adjusted by multiplying such
Exercise Price by a fraction, the numerator of which is the number of shares of
Common Stock outstanding immediately before such event and the denominator of
which is the number of shares of Common Stock outstanding immediately after such
event, and (2) the number of shares of Common Stock for which this Warrant may
be exercised immediately before such event shall be adjusted by multiplying such
number by a fraction, the numerator of which is the Exercise Price immediately
before such event and the denominator of which is the Exercise Price immediately
after such event.
 
 
-6-

--------------------------------------------------------------------------------

 
 
 (b)           Combination: Liquidation.  While this Warrant is outstanding,
(i) In the event of a Combination (as defined below), each Holder shall have the
right to receive upon exercise of the Warrant the kind and amount of shares of
capital stock or other securities or property which such Holder would have been
entitled to receive upon or as a result of such Combination had such Warrant
been exercised immediately prior to such event (subject to further adjustment in
accordance with the terms hereof).  Unless paragraph (ii) is applicable to a
Combination, the Company shall provide that the surviving or acquiring Person
(as defined below) (the “Successor Company”) in such Combination will assume by
written instrument the obligations under this Section 4 and the obligations to
deliver to the Holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Holder may be entitled to acquire.
“Combination” means an event in which the Company consolidates with, mergers
with or into, or sells all or substantially all of its assets to another Person,
where “Person” means any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity; (ii) In the event of (x) a Combination where
consideration to the holders of Common Stock in exchange for their shares is
payable solely in cash or (y) the dissolution, liquidation or winding-up of the
Company, the Holders shall be entitled to receive, upon surrender of their
Warrant, distributions on an equal basis with the holders of Common Stock or
other securities issuable upon exercise of the Warrant, as if the Warrant had
been exercised immediately prior to such event, less the Exercise Price.  In
case of any Combination described in this Section 4, the surviving or acquiring
Person and, in the event of any dissolution, liquidation or winding-up of the
Company, the Company, shall deposit promptly with an agent or trustee for the
benefit of the Holders of the funds, if any, necessary to pay to the Holders the
amounts to which they are entitled as described above.  After such funds and the
surrendered Warrant are received, the Company is required to deliver a check in
such amount as is appropriate (or, in the case or consideration other than cash,
such other consideration as is appropriate) to such Person or Persons as it may
be directed in writing by the Holders surrendering such Warrant.
 
 (c) Notice of Adjustment.  Whenever the Exercise Price or the number of shares
of Common Stock and other property, if any, issuable upon exercise of the
Warrant is adjusted, as provided in this Section 4, the Company shall deliver to
the holders of the Warrant in accordance with Section 10 a certificate of the
Company’s Chief Financial Officer setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment was calculated
(including a description of the basis on which (i) the Board of Directors
determined the fair value of any evidences of indebtedness, other securities or
property or warrants, options or other subscription or purchase rights and (ii)
the Current Market Value (as defined below) of the Common Stock was determined,
if either of such determinations were required), and specifying the Exercise
Price and number of shares of Common Stock issuable upon exercise of the Warrant
after giving effect to such adjustment.
 
(e)  Notice of Certain Transactions.  While this Warrant is outstanding, in the
event that the Company shall propose (a) to pay any dividend payable in
securities of any class to the holders of its Common Stock or to make any other
non-cash dividend or distribution to the holders of its Common Stock, (b) to
offer the holders of its Common Stock rights to subscribe for or to purchase any
securities convertible into shares of Common Stock or shares of stock of any
class or any other securities, rights or options, (c) to effect any capital
reorganization, reclassification, consolidation or merger affecting the class of
Common Stock, as a whole, or (d) to effect the voluntary or involuntary
dissolution, liquidation or winding-up of the Company, the Company shall, within
the time limits specified below, send to each Holder a notice of such proposed
action or offer.  Such notice shall be mailed to the Holders at their addresses
as they appear in the Warrant Register, which shall specify the record date for
the purposes of such dividend, distribution or rights, or the date such issuance
or event is to take place and the date of participation therein by the holders
of Common Stock, if any such date is to be fixed, and shall briefly indicate the
effect of such action on the Common Stock and on the number and kind of any
other shares of stock and on other property, if any, and the number of shares of
Common Stock and other property, if any, issuable upon exercise of each Warrant
and the Exercise Price after giving effect to any adjustment pursuant to
Section 4 which will be required as a result of such action.  Such notice shall
be given as promptly as possible and (x) in the case of any action covered by
clause (a) or (b) above, at least ten (10) days prior to the record date for
determining holders of the Common Stock for purposes of such action or (y) in
the case of any other such action, at least twenty (20) days prior to the date
of the taking of such proposed action or the date of participation therein by
the holders of Common Stock, whichever shall be the earlier.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(f)  Current Market Value.  The “Current Market Value” per share of Common Stock
or any other security at any date means (i) if the security is not registered
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and/or traded on a national securities exchange, quotation system or bulletin
board, (a) the value of the security, determined in good faith by the Board of
Directors of the Company and certified in a board resolution, based on the most
recently completed arm’s-length transaction between the Company and a Person
other than an affiliate of the Company or between any two such Persons and the
closing of which occurs on such date or shall have occurred within the six-month
period preceding such date, or (b) if no such transaction shall have occurred
within the six-month period, the value of the security as determined by an
independent financial expert or an agreed upon financial valuation model or (ii)
if the security is registered under the Exchange Act and/or traded on a national
securities exchange, quotation system or bulletin board, the average of the
daily closing bid prices (or  the equivalent in an over-the-counter market) for
each day on which the Common Stock is traded for any period on the principal
securities exchange or other securities market on which the common stock is
being traded (each, a “Trading Day”) during the period commencing thirty (30)
days before such date and ending on the date one (1) day prior to such date.
 
5.           RESERVED.
 
6.           Fractional Shares.  In lieu of issuance of a fractional share upon
any exercise hereunder, the Company will issue an additional whole share in lieu
of that fractional share, calculated on the basis of the Exercise Price.
 
7.           Legends.  Subject to the terms of the Purchase Agreement, prior to
issuance of the shares of Common Stock underlying this Warrant, all such
certificates representing such shares shall bear a restrictive legend to the
effect that the Shares represented by such certificate have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), and that
the Shares may not be sold or transferred in the absence of such registration or
an exemption therefrom, such legend to be substantially in the form of the
bold-face language appearing at the top of Page 1 of this Warrant.
  
 
-8-

--------------------------------------------------------------------------------

 
 
8.           Disposition of Warrants or Shares.  The Holder of this Warrant,
each transferee hereof and any holder and transferee of any Shares, by his or
its acceptance thereof, agrees that no public distribution of Warrants or Shares
will be made in violation of the provisions of the Securities Act.  Furthermore,
it shall be a condition to the transfer of this Warrant that any transferee
thereof deliver to the Company his or its written agreement to accept and be
bound by all of the terms and conditions contained in this Warrant.
 
9.           Merger or Consolidation.  The Company will not merge or consolidate
with or into any other corporation, or sell or otherwise transfer its property,
assets and business substantially as an entirety to another corporation, unless
the corporation resulting from such merger or consolidation (if not the
Company), or such transferee corporation, as the case may be, shall expressly
assume, by supplemental agreement reasonably satisfactory in form and substance
to the Holder, the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.
 
10.           Notices.  Any notice, request of other document required or
permitted to Except as otherwise specified herein to the contrary, all notices,
requests, demands and other communications required or desired to be given
hereunder shall only be effective if given in writing by certified or registered
U.S. mail with return receipt requested and postage prepaid; by private
overnight delivery service (e.g. Federal Express); by facsimile transmission (if
no original documents or instruments must accompany the notice); or by personal
delivery.  Any such notice shall be deemed to have been given (a) on the
business day immediately following the mailing thereof, if mailed by certified
or registered U.S. mail as specified above; (b) on the business day immediately
following deposit with a private overnight delivery service if sent by said
service; (c) upon receipt of confirmation of transmission if sent by facsimile
transmission; or (d) upon personal delivery of the notice.  All such notices
shall be sent to the following addresses (or to such other address or addresses
as a party may have advised the other in the manner provided in this
Section 10):
 
if to the Company:
American Scientific Resources, Incorporated

1112 Weston Road, Unit 278
Weston, Florida 33326
Attention: Christopher F. Tirotta, MD, MBA
CEO
Facsimile: (954) 665-2820


with copy to:
Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor
New York, NY 10006
Attention:  David B. Manno, Esq.
Facsimile: (212) 930-9725


Notwithstanding the time of effectiveness of notices set forth in this Section
10, a Notice of Exercise shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section 10.
 
 
-9-

--------------------------------------------------------------------------------

 
 
12.           Governing Law and Jurisdiction.  This Warrant shall be governed by
and construed solely and exclusively in accordance with and pursuant to the
internal laws of the State of New York. Any action brought concerning the
transactions contemplated by this Warrant shall be brought only in the civil or
state courts of New York or in the federal courts located in the State of New
York.
 
13.           Successors and Assigns.  This Warrant shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
 
14.           Headings.  The headings of various sections of this Warrant have
been inserted for reference only and shall not affect the meaning or
construction of any of the provisions hereof.
 
15.           Severability. If any provision of this Warrant is held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant, and the balance hereof shall be interpreted as if such provision were
so excluded.
 
16.           Modification and Waiver.  This Warrant and any provision hereof
may be amended, waived, discharged or terminated only by an instrument in
writing signed by the Company and the Holder.
 
17.           Specific Enforcement.  The Company and the Holder acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Warrant were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Warrant and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which either of
them may be entitled by law or equity.
 
18.           Assignment.  This Warrant may be transferred or assigned, in whole
or in part, at any time and from time to time by the then Holder by submitting
this Warrant to the Company together with a duly executed Assignment in
substantially the form and substance of the Form of Assignment which accompanies
this Warrant as Exhibit B hereto, and, upon the Company’s receipt thereof, and
in any event, within five (5) business days thereafter, the Company shall issue
a Warrant to the Holder to evidence that portion of this Warrant, if any as
shall not have been so transferred or assigned.
 
19.           Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
(Signature Page Immediately Follows)
 
 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or by facsimile, by one of its officers thereunto duly authorized.
 

 
AMERICAN SCIENTIFIC RESOURCES, INC.
       
Date: March 24, 2011
By:
/s/ Christopher F. Tirotta    
Name: Christopher F. Tirotta
 
Title: CEO/Chairman

 
 
-11-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO
WARRANT
 
NOTICE OF EXERCISE
 
To Be Executed by the Holder
in Order to Exercise the Warrant
 
The undersigned Holder hereby elects to purchase _______ Shares pursuant to the
attached Warrant, and requests that certificates for securities be issued in the
name of:
 
__________________________________________________________
(Please type or print name and address)
 
__________________________________________________________
__________________________________________________________
__________________________________________________________
(Social Security or Tax Identification Number)
 
and delivered
to:_________________________________________________________________
___________________________________________________________________.
 
(Please type or print name and address if different from above)
 
If such number of Shares being purchased hereby shall not be all the Shares that
may be purchased pursuant to the attached Warrant, a new Warrant for the balance
of such Shares shall be registered in the name of, and delivered to, the Holder
at the address set forth below.
 
In full payment of the purchase price with respect to the Shares purchased and
transfer taxes, if any, the undersigned hereby tenders payment of $__________ by
check, money order or wire transfer payable in United States currency to the
order of [________________].
 

 
HOLDER:
     
By:
     
Name:
   
Title:
   
Address:
Dated:_______________________
 

 
 
-12-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TO
WARRANT
 
FORM OF ASSIGNMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
_____________ the right represented by the within Warrant to purchase ______
shares of Common Stock of American Scientific Resources, Incorporated, a Nevada
corporation, to which the within Warrant relates, and appoints
____________________ Attorney to transfer such right on the books of American
Scientific Resources, Incorporated, a Nevada corporation, with full power of
substitution of premises.
 
Dated:
By:
     
Name:
   
Title:
   
(signature must conform to name of holder as specified on the fact of the
Warrant)
     
Address:

 
Signed in the presence of :
 
Dated:
 
 
-13-

--------------------------------------------------------------------------------

 
 